 

 

Picture 3 [wwd-20190331xex10_1g001.jpg] 

Corporate Headquarters

1081 Woodward Way

Fort Collins, CO 80524, USA

970-498-5811

 

 

 

 

Exhibit 10.1

January 30, 2019

﻿

Mr. Thomas G. Cromwell

W4050 Sumac Road

Plymouth, WI  53073

﻿

Dear Tom:

Based on our interview and selection process, we are confident that you have the
ability to create and deliver substantial value to Woodward.  As a result, I am
pleased to present to you the following details of your job offer, which has
been approved by the Compensation Committee.    

POSITION:

This offer is for the position of Vice Chairman, Chief Operating Officer
reporting to Tom Gendron, Chairman of the Board and Chief Executive
Officer.   This is an exempt position based at the Woodward Lincoln Campus
Headquarters, Fort Collins, Colorado.

COMPENSATION:

Base Pay:





Your base salary will be $575,000 annually.  You will be eligible for a wage
review on January 1, 2020.

 

Annual Incentive Compensation:

﻿





You will participate in the Woodward Variable Incentive Plan (WVIP).  Your
annual incentive pay target will be 75% of eligible wages, or $431,250.  The
WVIP payouts can reach a maximum of 200% of target and are paid out each
November after the close of the fiscal year.  Incentive plan performance
measurements continue to be aligned with company objectives and financial
performance.  Please review the attached WVIP at a Glance document and related
materials for further details.

﻿

Long Term Incentive (LTI) Compensation:





This position qualifies for Stock Options.  The granting of Stock Options is not
a guarantee, and is subject to Board of Directors approval.  Any grants are
typically issued on the first business day of the fiscal year.  Please review
the enclosed Stock Option Plan Agreement for further details.

﻿

·



You will also participate in the Woodward Cash Long Term Incentive Plan (Cash
LTI).  This is a cash incentive compensation plan for selected top executives of
the Company.  The plan consists of a three-year performance period, with a new
performance period starting at the beginning of each fiscal year.  To the extent
that the designated goals are achieved, a multiple of the target award will be
paid at the end of the performance period.  Your target participation level will
be 40% of your base pay. 

﻿



--------------------------------------------------------------------------------

 

 

 

Picture 2 [wwd-20190331xex10_1g001.jpg] 

Corporate Headquarters

1081 Woodward Way

Fort Collins, CO 80524, USA

970-498-5811

 

 

 

 

·



Your total annual target LTI is $1,500,000.  $230,000 of this amount (after
adjusting for forfeiture risk) is allocated to the Cash LTI, with the balance
($1,270,000) being attributable to future years’ equity awards.

﻿

Total target compensation:  $2,506,250

﻿

Special Provisions:

﻿

Sign-On Incentives:

﻿

·



If you accept this position with a start date on or before March 4, 2019, you
will receive the following sign-on incentives:

﻿





A one-time $500,000 (less applicable withholdings) cash sign-on bonus.  This
bonus is typically included in your first pay statement following your start
date.  Please note that all special provision payments are taxed at a flat
federal withholding tax rate of twenty-five percent (25%).  Please also note
that you will be required to repay Woodward the cash sign-on bonus should you
voluntarily leave the company within 1 year from your start date.

﻿





A one-time $500,000 Company contribution to the Executive Benefit Plan
(nonqualified deferred compensation plan).  This contribution will be made as
soon as administratively possible following your hire date.

﻿

Incentive Compensation for FY19:

﻿

·



Under our Administrative Guidelines for the Cash LTI plan, your eligibility will
begin with the FY20 - FY22 performance cycle, and the annual stock option grant
is as of October 1st of each year.  To fully compensate you for your target
long-term incentive compensation in FY19, you will receive a stock option grant
of 38,700 options upon your start date, with a delivered value of approximately
$1,000,000 using the Black Sholes value of $25.86 for the recently awarded stock
option grants, representing your prorated FY19 LTI.  The grant will be
established at the Woodward stock price on your first date of employment using
the closing price of the Company's common stock on NASDAQ on that day.  The
normal vesting schedule under our form Stock Option Agreement will apply for
this grant and your future annual stock option grants.

﻿

·



You will also be eligible for a prorated payout under the WVIP for FY19 in
accordance with the terms of that plan.

﻿

Travel:

﻿

·



The Company will cover travel expenses for you for a 6-month period to commute
between Plymouth, WI and Fort Collins, CO.

﻿

Change-In-Control Agreement:

﻿

·



A Transition Agreement that is triggered by a change in control will be prepared
for you consistent with the provisions set for our officers.   Following a
change in control, if your employment is terminated



Page | 2 

 

--------------------------------------------------------------------------------

 

 

 

Picture 2 [wwd-20190331xex10_1g001.jpg] 

Corporate Headquarters

1081 Woodward Way

Fort Collins, CO 80524, USA

970-498-5811

 

 

 

 

(other than for cause or due to death or disability), or if you terminate with
good reason (as defined in the agreement), you would receive an amount equal to
200% of each of (1) your annual base salary, (2) the greater of your WVIP target
award or amount earned based on annualized YTD performance, (3) a pro-rated
amount, based on relevant service, of the greater of your target Cash LTI or the
annualized YTD performance based on all outstanding Cash LTI performance cycles,
and (4) the sum of the contributions the company would have made during the year
on your behalf to the tax-qualified defined contribution retirement plans.  In
addition, all unvested stock options awards would be accelerated and become
immediately exercisable.  Member health and welfare benefits would be continued
at the company’s expense for a period of two years after the date of
termination.  Outplacement services would be provided at the company’s expense
as well as tax preparation services for the taxable year in which the
termination occurred.

﻿

BENEFITS:

Woodward has an outstanding benefits package that distinguishes us in the labor
market.  Please review the enclosed Benefits Program Summary.  Some benefits to
highlight:

﻿





You and any eligible dependents will be able to fully participate in the One
Woodward Health Care (medical, dental and vision) programs after thirty days of
continued employment. 

﻿





You will become eligible for company-funded basic life insurance as well as
Accidental Death and Dismemberment (AD&D) coverage in the amount of two times
your base annual salary up to a maximum of $1,000,000 after thirty days of
continued employment. 

﻿





You may also elect to participate in our 401K plan upon employment.  You can
contribute between 0-50% of your bi-weekly pay, and Woodward will match 100% on
contributions from 1-3% and 50% on contributions from 4-6% (maximum company
match of 4.5%).  You will be 100% vested at the time of enrollment. 

﻿





Upon two years of service, you will automatically become a participant in the
Woodward Stock Plan (the Company contributes 5% of eligible wages on your
behalf).  You will be 100% vested at the time of eligibility.

﻿





The standard Seniority Based Vacation Plan accrues per pay period and equates to
a base of ten days per calendar year.  As a seasoned executive, you will be
eligible for 4 weeks of vacation through your 13th year of service.  Upon your
14th year of service, vacation will begin to accrue beyond 4 weeks, at the rate
indicated on the Seniority Based Vacation Plan schedule.  Vacation may be taken
after 30 days of employment.  Base vacation in your first year will be
calculated based upon the number of pay periods you work. 

﻿





You will also be eligible to participate in the Executive Benefit Plan, our
nonqualified deferred compensation plan.  Please review the attached program
description.

﻿

RELOCATION BENEFITS:

We will authorize a comprehensive relocation program to assist you and your
family in moving from Plymouth, Wisconsin to the Fort Collins, Colorado
area.  Please review the attached Woodward Relocation Policy Guidelines



Page | 3 

 

--------------------------------------------------------------------------------

 

 

 

Picture 2 [wwd-20190331xex10_1g001.jpg] 

Corporate Headquarters

1081 Woodward Way

Fort Collins, CO 80524, USA

970-498-5811

 

 

 

 

for a full description of the relocation benefits and program rules.  The
following highlights some of the benefits that will be provided to you:





Pre-move house hunting trip for you and your spouse





Moving of household goods





Final move expenses





Temporary living expenses





Assistance in the sale of your home





Closing costs on your new home

﻿

As an added benefit, we will authorize the following relocation policy
exceptions:





Guaranteed offer on your primary residence in Plymouth, Wisconsin.  The
guaranteed offer will be 100% of the average appraised value of the home.

﻿

This letter contains the entire agreement with respect to your employment.  It
supersedes any and all other agreements, either oral or in writing with respect
to your employment relationship.  You and Woodward acknowledge and agree that no
other agreement, statement or promise not included in this letter shall be valid
or binding.  The terms of employment, as set out in this letter, may not be
modified or amended by oral agreement or course of conduct, but only by an
agreement signed by both you and the Corporate Vice President, Human Resources.

While we look forward to this being a long and mutually rewarding association,
Colorado is an at-will state.  Your employment will be at will.  You may leave
your employment at any time.  Woodward may transfer, reassign, suspend or
demote, or may terminate your employment, at any time, for any reason, with or
without cause, and with or without notice.

Our offer is contingent upon:  1) the successful completion of a pre-employment
drug screen, 2) the position being in existence at the time of your established
start date, 3) no evidence of false or misleading information on your
application or subsequent information you provide, 4) the successful completion
of a background check and Restricted Party Screening, 5) fulfilling I-9 and
e-Verify requirements, and 6) receipt of any required export license or other
authorization from the US government under US Export Control Regulation.  These
are requirements for all new employees.

We look forward to discussing the offer in more detail.  In the meantime, should
any questions arise regarding this offer, feel free to contact Steve Meyer or
me.

If you accept this job offer on the terms and conditions set forth in this
letter, please sign below and return the original of this letter me via email.

Tom, we are really looking forward to having you join Woodward.  This is an
exciting time to be with the company as we are positioned extremely well for
profitable growth. 





Page | 4 

 

--------------------------------------------------------------------------------

 

 

 

Picture 2 [wwd-20190331xex10_1g001.jpg] 

Corporate Headquarters

1081 Woodward Way

Fort Collins, CO 80524, USA

970-498-5811

 

 

 

 

Sincerely,

/s/ Thomas A. Gendron

Tom Gendron

Chairman, Chief Executive Officer and President

Enclosures

﻿

﻿

﻿

____________________________________________________________________________________

Accepted

﻿

﻿

 

 

/s/ Thomas G. Cromwell

 

1/30/19

Thomas G. Cromwell

 

Date

﻿

﻿

 

Start Date: 

On or before March 4th, likely Feb. 18 or 25.

﻿



Page | 5 

 

--------------------------------------------------------------------------------